Title: Gérard to the American Commissioners, 17 March 1778
From: Gérard, Conrad-Alexandre
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Versailles le 17. mars 1778.
Je suis chargé de vous annoncer que vous serés presentés au Roi vendredi prochain, si vous voulés bien vous rendre ici vers dix heures du matin. Mr. Le Comte de Vergennes espere que vous voudrés bien ensuite lui faire l’honneur de diner avec lui. J’ai l’honneur d’etre avec la consideration la plus distinguée Messieurs Votre très humble et très obeissant serviteur
Gerard
 
Notation: March 17, 1778
